

116 S4935 IS: American Worker Holiday Relief Act of 2020
U.S. Senate
2020-11-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4935IN THE SENATE OF THE UNITED STATESNovember 30, 2020Mr. Wyden (for himself, Mr. Schumer, Mr. Bennet, Mr. Brown, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo provide continued assistance to unemployed workers.1.Short title; table of contents(a)Short titleThis Act may be cited as the American Worker Holiday Relief Act of 2020.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Extensions of CARES Act Unemployment Benefits for WorkersSec. 101. Extension of Federal Pandemic Unemployment Compensation.Sec. 102. Extension of pandemic unemployment assistance.Sec. 103. Extension and expansion of the pandemic emergency unemployment compensation program.Sec. 104. Extension of temporary financing of short-time compensation payments in States with programs in law.Sec. 105. Extension of temporary financing of short-time compensation agreements.Sec. 106. Extension of full Federal funding of the first week of compensable regular unemployment for States with no waiting week.TITLE II—Tax Withholding Option for Unemployment BenefitsSec. 201. Application of FUTA requirement to permit individuals to request that Federal income tax be withheld.TITLE III—Clarifications and Improvements to Pandemic Unemployment AssistanceSec. 301. Clarification of Pandemic Unemployment Assistance eligibility for primary caregiving.Sec. 302. Waiver authority for certain overpayments of Pandemic Unemployment Assistance.Sec. 303. Clarification of access to Pandemic Unemployment Assistance for workers at businesses that reduced staff due to the pandemic.Sec. 304. Hold Harmless for Pandemic Unemployment Assistance.Sec. 305. Clarification of access to Pandemic Unemployment Assistance for workers with unsafe workplaces.Sec. 306. Clarification of access to Pandemic Unemployment Assistance for workers who are self-quarantining in accordance with CDC guidelines.Sec. 307. Clarification of access to Pandemic Unemployment Assistance for workers who had to reduce or suspend customary work activities.Sec. 308. Clarification of continued access to Pandemic Unemployment Assistance.Sec. 309. State flexibility in establishing income.TITLE IV—Extension of Relief to States and EmployersSec. 401. Extension of full Federal funding of extended unemployment compensation.Sec. 402. Extension of temporary assistance for States with advances.Sec. 403. Extension of emergency relief for governmental entities and nonprofit organizations.TITLE V—Corrective Action for Processing BacklogsSec. 501. State reporting on claims backlogs.TITLE VI—Pandemic Unemployment Assistance for Mixed EarnersSec. 601. Coverage of mixed-income individuals.TITLE VII—Technical CorrectionsSec. 701. Grace Period for Full Financing of Short-Time Compensation Programs.Sec. 702. Technical correction for the Commonwealth of Northern Mariana Islands.Sec. 703. Technical amendment relating to Pandemic Unemployment Assistance.IExtensions of CARES Act Unemployment Benefits for Workers101.Extension of Federal Pandemic Unemployment Compensation(a)In generalSection 2104(e) of division A of the CARES Act (15 U.S.C. 9023(e)) is amended to read as follows: (e)Applicability(1)In generalAn agreement entered into under this section shall apply—(A)to weeks of unemployment beginning after the date on which such agreement is entered into and ending on or before July 31, 2020; and(B)to weeks of unemployment beginning after September 5, 2020 (or, if later, the date on which such agreement is entered into), and ending on or before October 4, 2021.(2)Transition rule for individuals remaining entitled to regular compensation as of October 4, 2021In the case of any individual who, as of the date specified in paragraph (1)(B), has not yet exhausted all rights to regular compensation under the State law of a State with respect to a benefit year that began before such date, Federal Pandemic Unemployment Compensation shall continue to be payable to such individual for any week beginning on or after such date for which the individual is otherwise eligible for regular compensation with respect to such benefit year.(3)TerminationNotwithstanding any other provision of this subsection, no Federal Pandemic Unemployment Compensation shall be payable for any week beginning after January 3, 2022..(b)Disregard of Federal Pandemic Unemployment Compensation for certain purposesSection 2104(h) of division A of the CARES Act (15 U.S.C. 9023(h)) is amended to read as follows:(h)Disregard of Federal Pandemic Unemployment Compensation for purposes of all Federal and Federally assisted programsA Federal Pandemic Unemployment Compensation payment shall not be regarded as income and shall not be regarded as a resource for the month of receipt and the following 9 months, for purposes of determining the eligibility of the recipient (or the recipient’s spouse or family) for benefits or assistance, or the amount or extent of benefits or assistance, under any Federal program or under any State or local program financed in whole or in part with Federal funds..(c)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the CARES Act (Public Law 116–136).102.Extension of pandemic unemployment assistance(a)In generalSection 2102 of division A of the CARES Act (15 U.S.C. 9021) is amended—(1)in subsection (c)—(A)in paragraph (1)(A)(ii), by striking December 31, 2020 and inserting the applicable end date described in section 2107(g)(2); and(B)by amending paragraph (2) to read as follows:(2)Limitation on duration of assistance(A)In generalThe total number of weeks for which a covered individual may receive assistance under this section shall not exceed 65 weeks and such total shall include any week for which the covered individual received regular compensation or extended benefits under any Federal or State law, or pandemic emergency unemployment compensation under section 2107, except that if after March 27, 2020, the extended benefit period or high unemployment period is triggered under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) or an emergency benefit period is triggered under section 2107, the 65-week period described in this paragraph shall be extended by—(i)in the case of an extended benefit period or high unemployment period triggered under the Federal-State Extended Unemployment Compensation Act of 1970, the number of weeks that is equal to the number of weeks of extended benefits available under such Act in the State in which the individual is filing; and(ii)in the case of an emergency benefit period triggered under section 2107, the number of weeks that is equal to the additional number of weeks (through augmentation) available under paragraphs (4), (5), and (6) of section 2107(b) in the State in which the individual is filing.(B)Extension of assistanceFor the purpose of an extension of the 65-week period under subparagraph (A), the following rules shall apply:(i)Transition period Section 2107(g)(3) shall apply to any extension of assistance under subparagraph (A).(ii)Accounts and grandfatheringIn determining the number of weeks available for a covered individual under an extension described in subparagraph (A)(ii), the Secretary shall apply rules that are the same as the rules described in paragraphs (4), (5), and (6) of section 2107(b), including with respect to accounts and grandfathering.; and(2)by adding at the end the following:(i)Unemployment rate calculation for certain territoriesIn the case of Guam, American Samoa, the Commonwealth of the Northern Mariana Islands, the Federated States of Micronesia, the Republic of the Marshall Islands, and the Republic of Palau, the following rules shall apply:(1)For the purposes of subsection (c)(1)(A)(ii) of this section, the Secretary shall determine the total unemployment rate of the territory in a manner similar to the manner under section 2107(g)(2).(2)For the purpose of subsection (c)(2)(B) of this section, the Secretary shall determine the total unemployment rate of the territory in a manner similar to the manner under paragraphs (4), (5), and (6) of section 2107(b)..(b)Hold harmless for proper administrationIn the case of an individual who is eligible to receive pandemic unemployment assistance under section 2102 of division A of the CARES Act (15 U.S.C. 9021) as of the day before the date of enactment of this Act and on the date of enactment of this Act becomes eligible for pandemic emergency unemployment compensation under section 2107 of division A of the CARES Act (15 U.S.C. 9025) by reason of the amendments made by section 103(b) of this Act, any payment of pandemic unemployment assistance under section such 2102 made after the date of enactment of this Act to such individual during an appropriate period of time, as determined by the Secretary of Labor, that should have been made under such section 2107 shall not be considered to be an overpayment of assistance under such section 2102. 103.Extension and expansion of the pandemic emergency unemployment compensation program(a)ExtensionSection 2107(g) of division A of the CARES Act (15 U.S.C. 9025(g)) is amended to read as follows:(g)Applicability(1)In generalSubject to paragraphs (2) and (3), an agreement entered into under this section shall apply, with respect to a State, to weeks of unemployment—(A)beginning after the date on which such agreement is entered into; and(B)ending on or before the applicable end date described in paragraph (2).(2)Applicable end date(A)In generalThe applicable end date described in this paragraph with respect to a State is the first date (after the date the State entered into an agreement under this section) that the State has not been in an emergency benefit period described in subparagraph (B) for 13 consecutive weeks.(B)Emergency benefit periodFor purposes of subparagraph (A), a State shall be considered to be in an emergency benefit period, as of any given day, if—(i)an extended benefit period would then be in effect for such State under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) if—(I)section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and(II)such section 203(f)—(aa)were applied by substituting 5.5 for 6.5 in paragraph (1)(A)(i) thereof; and(bb)did not include the requirement under paragraph (1)(A)(ii) thereof; or(ii)the average national unemployment rate (seasonally adjusted) for the period consisting of the most recent 3 months for which data for all States are published before such day equals or exceeds 5.5 percent. (3)Transition for amount remaining in account(A)In generalSubject to subparagraph (B), in the case of an individual who has amounts remaining in an account established under subsection (b) as of the last day of the last week (as determined in accordance with the applicable State law) ending on or before the applicable end date described in paragraph (2), pandemic emergency unemployment compensation shall continue to be payable to such individual from such amounts for any week beginning after such date for which the individual meets the eligibility requirements of this section.(B)LimitationNo compensation shall be payable by reason of paragraph (1) for any week beginning after the date that is 13 weeks after the applicable end date described in paragraph (2). .(b)ExpansionSection 2107(b) of division A of the CARES Act (15 U.S.C. 9025(b)) is amended—(1)by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); and(2)by adding at the end the following new paragraphs:(3)First-tier pandemic emergency unemployment compensationThe amount established in an account under paragraph (1) shall be equal to 39 times the individual's average weekly benefit amount, which includes the amount of Federal Pandemic Unemployment Compensation under section 2104, for the benefit year. (4)Second-tier pandemic emergency unemployment compensation(A)In generalIf, at the time that the amount added to an individual's account under paragraph (3) (in this section referred to as first-tier pandemic emergency unemployment compensation) is exhausted, or at any time thereafter, such individual's State is in a second-tier pandemic elevated benefit period (as determined under subparagraph (B)), such account shall be augmented by an amount (in this section referred to as second-tier pandemic emergency unemployment compensation) equal to 13 times the individual's average weekly benefit amount, which includes the amount of Federal Pandemic Unemployment Compensation under section 2104, for the benefit year.(B)Second-tier pandemic elevated benefit period benefit periodFor purposes of subparagraph (A), a State shall be considered to be in a second-tier pandemic elevated benefit period, as of any given time, if an extended benefit period would then be in effect for such State under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) if—(i)section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and(ii)such section 203(f) did not include the requirement under paragraph (1)(A)(ii) thereof.(C)LimitationThe account of an individual may be augmented not more than once under this subsection. (5)Third-tier pandemic emergency unemployment compensation(A)In generalIf, at the time that the amount added to an individual's account under paragraph (4) is exhausted, or at any time thereafter, such individual's State is in a third-tier pandemic elevated benefit period (as determined under subparagraph (B)), such account shall be augmented by an amount (in this section referred to as third-tier pandemic emergency unemployment compensation) equal to 13 times the individual's average weekly benefit amount, which includes the amount of Federal Pandemic Unemployment Compensation under section 2104, for the benefit year.(B)Third-tier pandemic elevated benefit periodFor purposes of subparagraph (A), a State shall be considered to be in a third-tier pandemic elevated benefit period, as of any given time, if an extended benefit period would then be in effect for such State under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) if—(i)section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and(ii)such section 203(f)—(I)were applied by substituting 7.5 for 6.5 in paragraph (1)(A)(i) thereof; and(II)did not include the requirement under paragraph (1)(A)(ii) thereof.(C)LimitationThe account of an individual may be augmented not more than once under this subsection. (6)Fourth-tier pandemic emergency unemployment compensation(A)In generalIf, at the time that the amount added to an individual's account under paragraph (5) is exhausted, or at any time thereafter, such individual's State is in a fourth-tier pandemic elevated benefit period (as determined under subparagraph (B)), such account shall be augmented by an amount (in this section referred to as fourth-tier pandemic emergency unemployment compensation) equal to 13 times the individual's average weekly benefit amount, which includes the amount of Federal Pandemic Unemployment Compensation under section 2104, for the benefit year.(B)Fourth-tier pandemic elevated benefit periodFor purposes of subparagraph (A), a State shall be considered to be in a fourth-tier pandemic elevated benefit period, as of any given time, if an extended benefit period would then be in effect for such State under the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note) if—(i)section 203(f) of such Act were applied to such State (regardless of whether the State by law had provided for such application); and(ii)such section 203(f)—(I)were applied by substituting 8.5 for 6.5 in paragraph (1)(A)(i) thereof; and(II)did not include the requirement under paragraph (1)(A)(ii) thereof.(C)LimitationThe account of an individual may be augmented not more than once under this subsection. (7)Coordination of pandemic emergency unemployment compensation with regular compensation(A)In generalIf—(i)an individual has been determined to be entitled to pandemic emergency unemployment compensation with respect to a benefit year;(ii)that benefit year has expired;(iii)that individual has remaining entitlement to pandemic emergency unemployment compensation with respect to that benefit year; and(iv)that individual would qualify for a new benefit year in which the weekly benefit amount of regular compensation is at least $25 less than the individual's weekly benefit amount in the benefit year referred to in clause (i),then the State shall determine eligibility for compensation as provided in subparagraph (B). (B)Determination of eligibilityFor individuals described in subparagraph (A), the State shall determine whether the individual is to be paid pandemic emergency unemployment compensation or regular compensation for a week of unemployment using one of the following methods:(i)The State shall, if permitted by State law, establish a new benefit year, but defer the payment of regular compensation with respect to that new benefit year until exhaustion of all pandemic emergency unemployment compensation payable with respect to the benefit year referred to in subparagraph (A)(i).(ii)The State shall, if permitted by State law, defer the establishment of a new benefit year (which uses all the wages and employment which would have been used to establish a benefit year but for the application of this subparagraph), until exhaustion of all pandemic emergency unemployment compensation payable with respect to the benefit year referred to in subparagraph (A)(i).(iii)The State shall pay, if permitted by State law—(I)regular compensation equal to the weekly benefit amount established under the new benefit year; and(II)pandemic emergency unemployment compensation equal to the difference between that weekly benefit amount and the weekly benefit amount for the expired benefit year.(iv)The State shall determine rights to pandemic emergency unemployment compensation without regard to any rights to regular compensation if the individual elects to not file a claim for regular compensation under the new benefit year. .(c)Effective dateThe amendments made by this section shall apply as if included in the enactment of the CARES Act (Public Law 116–136), except that no amount shall be payable by virtue of such amendments with respect to any week of unemployment commencing before the date of the enactment of this Act.104.Extension of temporary financing of short-time compensation payments in States with programs in lawSection 2108(b)(2) of division A of the CARES Act (15 U.S.C. 9026(b)(2)) is amended by striking December 31, 2020 and inserting the applicable end date described in section 2107(g)(2).105.Extension of temporary financing of short-time compensation agreementsSection 2109(d)(2) of division A of the CARES Act (15 U.S.C. 9027(d)(2)) is amended by striking December 31, 2020 and inserting the applicable end date described in section 2107(g)(2).106.Extension of full Federal funding of the first week of compensable regular unemployment for States with no waiting weekSection 2105(e)(2) of division A of the CARES Act (15 U.S.C. 9024(e)(2)) is amended by striking December 31, 2020 and inserting the applicable end date described in section 2107(g)(2).IITax Withholding Option for Unemployment Benefits201.Application of FUTA requirement to permit individuals to request that Federal income tax be withheld(a)Pandemic Unemployment AssistanceSection 2102(f) of division A of the CARES Act (15 U.S.C. 9021(f)) is amended by adding at the end the following: (4)Application of FUTA requirement to permit individuals to request that Federal income tax be withheldBeginning 30 days after the date of enactment of this paragraph, any agreement under this subsection shall provide that the requirement under section 3304(a)(18) of the Internal Revenue Code of 1986 shall apply to assistance payable under this section in the same manner as such requirement applies to unemployment compensation payable under State law..(b)Federal Pandemic Unemployment CompensationSection 2104(b) of division A of the CARES Act (15 U.S.C. 9023(b)) is amended by adding at the end the following new paragraph:(3)Application of FUTA requirement to permit individuals to request that Federal income tax be withheldBeginning 30 days after the date of enactment of this paragraph, any agreement under this section shall provide that the requirement under section 3304(a)(18) of the Internal Revenue Code of 1986 shall apply to compensation payable under this section in the same manner as such requirement applies to unemployment compensation payable under State law..(c)Pandemic emergency unemployment compensationSection 2107(a) of division A of the CARES Act (15 U.S.C. 9025(a)) is amended by adding at the end the following new paragraph:(8)Application of FUTA requirement to permit individuals to request that Federal income tax be withheldBeginning 30 days after the date of enactment of this paragraph, any agreement under this section shall provide that the requirement under section 3304(a)(18) of the Internal Revenue Code of 1986 shall apply to compensation payable under this section in the same manner as such requirement applies to unemployment compensation payable under State law. .IIIClarifications and Improvements to Pandemic Unemployment Assistance301.Clarification of Pandemic Unemployment Assistance eligibility for primary caregiving(a)In generalSection 2102(a)(3)(A)(ii)(I)(dd) of division A of the CARES Act (15 U.S.C. 9021(a)(3)(A)(ii)(I)(dd)) is amended by striking that is closed as a direct result of the COVID–19 public health emergency and inserting because the school or facility is closed or only partially reopened due to COVID–19, because child or family care is not available or affordable during the hours work is available due to COVID–19, or because physical attendance at the school or facility presents an unacceptable health risk for the household or the individual in need of care due to COVID–19,.(b)Effective dateThe amendment made by subsection (a) shall take effect upon the date of the enactment of this Act. 302.Waiver authority for certain overpayments of Pandemic Unemployment Assistance(a)In generalSection 2102(d) of division A of the CARES Act (15 U.S.C. 9021(d)) is amended by adding at the end the following:(4)Waiver authorityIn the case of individuals who have received amounts of Pandemic Unemployment Assistance to which they were not entitled, the State shall require such individuals to repay the amounts of such Pandemic Unemployment Assistance to the State agency, except that the State agency shall waive such repayment if it determines that—(A)the payment of such Pandemic Unemployment Assistance was without fault on the part of any such individual; and(B)such repayment would be contrary to equity and good conscience..(b)Effective dateThe amendments made by this section shall take effect as if included in the enactment of the CARES Act (Public Law 116–136).303.Clarification of access to Pandemic Unemployment Assistance for workers at businesses that reduced staff due to the pandemic(a)In generalSection 2102(a)(3)(A)(ii)(I)(jj) of division A of the CARES Act (15 U.S.C. 9021(a)(3)(A)(ii)(I)(jj)) is amended by inserting or its operations are otherwise curtailed, including by reducing hours of operation, staffing levels, occupancy, or other changes that are recommended or required, after closed.(b)Effective dateThe amendment made by subsection (a) shall apply with respect to weeks of unemployment beginning after the date of the enactment of this Act.304.Hold Harmless for Pandemic Unemployment Assistance(a)In generalSection 2102(c) of division A of the CARES Act (15 U.S.C. 9021(c)) is amended by adding at the end the following:(4)Continued eligibility for assistanceAs a condition of continued eligibility for assistance under this section, a covered individual shall submit a recertification to the State for each week after the individual’s 1st week of eligibility that certifies that the individual remains an individual described in subsection (a)(3)(A)(ii) for such week..(b)Effective date; special rule(1)In generalThe amendment made by subsection (a) shall apply with respect to weeks beginning on or after the date that is 30 days after the date of enactment of this section.(2)Special ruleIn the case of any State that made a good faith effort to implement section 2102 of division A of the CARES Act (15 U.S.C. 9021) in accordance with rules similar to those provided in section 625.6 of title 20, Code of Federal Regulations, for weeks ending before the effective date specified in paragraph (1), an individual who received Pandemic Unemployment Assistance from such State for any such week shall not be considered ineligible for such assistance for such week solely by reason of failure to submit a recertification described in subsection (c)(4) of such section.305.Clarification of access to Pandemic Unemployment Assistance for workers with unsafe workplaces(a)In generalSection 2102(a)(3)(A)(ii)(I)(ii) of division A of the CARES Act (15 U.S.C. 9021(a)(3)(A)(ii)(I)(ii)) is amended— (1)by inserting or refuse an offer of work after her job; and(2)by inserting , including because the workplace of the individual is not in compliance with all applicable health and safety guidelines and standards related to the prevention of occupational exposure to COVID–19, including such guidelines and standards issued by the Occupational Safety and Health Administration, State plans approved under section 18 of the Occupational Safety and Health Act of 1970 (29 U.S.C. 667), the Centers for Disease Control and Prevention, and Federal, State, and local public health authorities after COVID–19.(b)Effective dateThe amendments made by subsection (a) shall apply with respect to weeks beginning after the date of enactment of this Act. 306.Clarification of access to Pandemic Unemployment Assistance for workers who are self-quarantining in accordance with CDC guidelines(a)In generalSection 2102(a)(3)(A)(ii)(I) of division A of the CARES Act (15 U.S.C. 9021(a)(3)(A)(ii)(I)) is amended—(1)in item (jj), by striking or at the end; (2)in item (kk), by striking or at the end; and(3)by inserting after item (kk) the following:(ll)the individual is unable to reach the place of employment because the individual is self-quarantining because the individual or a member of the individual's household is at increased risk from COVID–19 based on guidelines from the Centers for Disease Control and Prevention or as determined by a health care provider;.(b)Effective dateThe amendments made by subsection (a) shall apply with respect to weeks beginning after the date of enactment of this Act.307.Clarification of access to Pandemic Unemployment Assistance for workers who had to reduce or suspend customary work activities(a)In generalSection 2102(a)(3)(A)(ii)(I) of division A of the CARES Act (15 U.S.C. 9021(a)(3)(A)(ii)(I)), as amended by section 306 of this Act, is amended by inserting after item (ll) the following: (mm)the COVID–19 public health emergency or economic conditions related to the COVID–19 public health emergency has severely limited the individual’s ability to continue performing the individual’s customary work activities, and has thereby forced the individual to reduce or suspend such activities; or .(b)Effective dateThe amendment made by subsection (a) shall apply with respect to weeks beginning after the date of enactment of this Act.308.Clarification of continued access to Pandemic Unemployment Assistance(a)In generalSection 2102(a)(3)(A)(ii)(I) of division A of the CARES Act (15 U.S.C. 9021(a)(3)(A)(ii)(I)), as amended by section 307 of this Act, is amended by inserting after item (mm) the following:(nn)the individual lost his or her job because of a circumstance described in items (aa) through (mm), regardless of whether the circumstance is still applicable to the individual; or.(b)Effective dateThe amendment made by subsection (a) shall apply with respect to weeks beginning after the date of enactment of this Act. 309.State flexibility in establishing income(a)In generalSection 2102(d) of division A of the CARES Act (15 U.S.C. 9021(d)), as amended by section 302 of this Act, is amended by adding at the end the following:(5)State flexibility in establishing incomeIn determining the income of an individual for purposes of an application for assistance authorized under subsection (b), a State may rely on such wage and self-employment data as the State may elect, including any applicable data with respect to an individual's electronically mediated employment..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to weeks beginning after the date of enactment of this Act. IVExtension of Relief to States and Employers401.Extension of full Federal funding of extended unemployment compensationSubsections (a) and (b) of section 4105 of the Families First Coronavirus Response Act (26 U.S.C. 3304 note) are each amended by striking December 31, 2020 and inserting the applicable end date described in section 2107(g)(2) of division A of the CARES Act (15 U.S.C. 9025(g)(2)). 402.Extension of temporary assistance for States with advancesSection 1202(b)(10)(A) of the Social Security Act (42 U.S.C. 1322(b)(10)(A)) is amended by striking December 31, 2020 and inserting the applicable end date described in section 2107(g)(2) of division A of the CARES Act (15 U.S.C. 9025(g)(2)).403.Extension of emergency relief for governmental entities and nonprofit organizationsSection 903(i)(1)(D) of the Social Security Act (42 U.S.C. 1103(i)(1)(D)) is amended by striking December 31, 2020 and inserting the applicable end date described in section 2107(g)(2) of division A of the CARES Act (15 U.S.C. 9025(g)(2)).VCorrective Action for Processing Backlogs501.State reporting on claims backlogs(a)In generalSection 2104 of division A of the CARES Act (15 U.S.C. 9023) is amended by adding at the end the following:(j)State accountability relating to claims backlogsAs a condition of any agreement under this section, the following rules shall apply:(1)Claims reporting(A)In generalEach State participating in such an agreement shall submit to the Secretary of Labor on a weekly basis a report on the status in the State of any backlog of the processing of unemployment claims, including claims for regular compensation, extended compensation, Pandemic Unemployment Assistance, and Pandemic Emergency Unemployment Compensation. Such report shall include a description, with respect to the previous week, of each of the following:(i)The number of initial claims still in process, disaggregated by the number of such claims still pending—(I)because of nonmonetary determinations;(II)because of monetary determinations;(III)because of suspected fraud; and(IV)for any other reason.(ii)The number of initial claims denied.(iii)The number of individuals with respect to whom a continued claim was paid.(iv)The number of individuals with respect to whom a continued claim is still in process, disaggregated by the number of such claims still pending—(I)because of nonmonetary determinations;(II)because of monetary determinations;(III)because of suspected fraud; and(IV)for any other reason.(v)The number of individuals with respect to whom a continued claims was denied.(B)Report to CongressUpon receipt of a report described in subparagraph (A), the Secretary of Labor shall publish such report on the website of the Department of Labor and shall submit such report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate.(2)Corrective action plans(A)In generalNot later than 90 days after the date of enactment of this subsection and at least every 90 days thereafter, each State participating in such an agreement shall submit to the Secretary of Labor a corrective action plan that includes a description of the actions the State has taken and intends to take to address any backlog of the processing of unemployment claims described in paragraph (1)(A). The Secretary may waive the requirement under this subparagraph with respect to any State that the Secretary determines has made adequate progress in addressing any such backlog. (B)Technical assistanceThe Secretary of Labor shall make technical assistance available to States to the extent feasible to enable States to develop and implement corrective action plans in accordance with this paragraph. If the Secretary of Labor determines at any time that a State has failed to take reasonable actions under a corrective action plan to address a claims backlog, the State shall collaborate with the Secretary to develop a subsequent corrective action plan to achieve clearly defined, targeted outcomes. (C)Report to CongressUpon receipt of a corrective action plan described in subparagraph (A), the Secretary of Labor shall publish such plan on the website of the Department of Labor and shall submit such report to the Committee on Ways and Means of the House of Representatives and the Committee on Finance of the Senate..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to weeks beginning after the date of enactment of this Act.VIPandemic Unemployment Assistance for Mixed Earners601.Coverage of mixed-income individuals(a)In generalSection 2102(c) of division A of the CARES Act (15 U.S.C. 9021(c)), as amended by section 304 of this Act, is amended by adding at the end the following:(5)Coverage of mixed-income individualsIn the case of an individual who—(A)(i)would be a covered individual but for subsection (a)(3)(A)(i); or(ii)is employed but is unable or unavailable to earn self-employment income because of factors described in subsection (a)(3)(A)(ii) and otherwise satisfies the requirements of subsection (a)(3);(B)during the individual’s most recent taxable year ending prior to the individual’s application for assistance under this section, received at least $7,250 from self-employment; and(C)makes an irrevocable election to be treated as a covered individual under this section for each week, with respect to which assistance under this section is available, that begins—(i)after the date of such election; or(ii)before such date, but only if the individual did not otherwise receive unemployment benefits for such week under this section, section 2104, section 2107, or as determined under State law,such individual shall be treated as a covered individual described in subsection (d)(2) for such weeks. An individual with respect to which this paragraph applies for a week shall be deemed ineligible for regular compensation or extended benefits under State or Federal law or pandemic emergency unemployment compensation under section 2107 for such week..(b)ApplicabilityThe amendment made by subsection (a) shall not apply with respect to a State participating in an agreement under section 2102 of division A of the CARES Act (15 U.S.C. 9021(h)) unless the State so elects, and shall become effective as determined by such State in agreement with the Secretary of Labor.VIITechnical Corrections701.Grace Period for Full Financing of Short-Time Compensation ProgramsSection 2108(c) of division A of the CARES Act (15 U.S.C. 9026(c)) is amended by striking shall be eligible and all that follows through the end and inserting the following:shall be eligible—(1)for payments under subsection (a) for weeks of unemployment beginning after the effective date of such enactment; and(2)for an additional payment equal to the total amount of payments for which the State is eligible pursuant to an agreement under section 2109 for weeks of unemployment before such effective date..702.Technical correction for the Commonwealth of Northern Mariana IslandsA Commonwealth Only Transitional Worker (as defined in section 6(i)(2) of the Joint Resolution entitled A Joint Resolution to approve the Covenant To Establish a Commonwealth of the Northern Mariana Islands in Political Union with the United States of America, and for other purposes (48 U.S.C. 1806)) shall be considered a qualified alien under section 431 of Public Law 104–193 (8 U.S.C. 1641) for purposes of eligibility for a benefit under section 2102 or 2104 of the CARES Act. 703.Technical amendment relating to Pandemic Unemployment AssistanceSection 2102(h) of division A of the CARES Act (15 U.S.C. 9021(h)) is amended by striking section 625 each place it appears and inserting part 625.